     Case 2:19-cv-01499-KJM-DMC Document 61 Filed 10/30/20 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendant Lotersztain

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11

12
     LAWRENCE E. GOMES,                                    No. 2:19-cv-01499 KJM-DMC
13
                                               Plaintiff, STIPULATION AND ORDER TO
14                                                        EXTEND SCHEDULING DEADLINES
                     v.                                   TO EXTEND DEADLINES BY NINETY
15                                                        DAYS
16   DAVID M. MATHIS, et al.,
                                                           Action Filed: September 22, 2017
17                                         Defendants.
18

19         Under Federal Rule of Civil Procedure 16(b)(4) and Local Rule 143, Plaintiff pro se,

20   Lawrence Gomes, and Defendant Lotersztain stipulate to and request a ninety-day extension of

21   the scheduling deadlines set out in the July 17, 2020 Order. (ECF No. 59.) This second request

22   for an extension is needed because the parties require more time to complete discovery in light of

23   the continuing COVID-19 pandemic that has hindered the parties’ ability to complete fact

24   discovery, including taking Plaintiff’s deposition.

25         When an act must be done within a specified time, the court may, for good cause, extend

26   the time with or without motion or notice if the court acts, or if a request is made, before the

27   original time expires. Fed. R. Civ. P. 6(b)(1)(A). A scheduling order may be modified only upon

28   a showing of good cause and by leave of Court. Id. 16(b)(4); see, e.g., Johnson v. Mammoth
                                                    1
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
     Case 2:19-cv-01499-KJM-DMC Document 61 Filed 10/30/20 Page 2 of 4


 1   Recreations, Inc., 975 F.2d 604, 609 (describing the factors a court should consider in ruling on

 2   such a motion). In considering whether a party moving for a schedule modification has good

 3   cause, the Court primarily focuses on the diligence of the party seeking the modification.

 4   Johnson, 975 F.2d at 609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983

 5   amendment). “The district court may modify the pretrial schedule ‘if it cannot reasonably be met

 6   despite the diligence of the party seeking the amendment.’” Id. (quoting Fed. R. Civ. P. 16

 7   advisory committee notes of 1983 amendment).

 8         On July 17, 2020, the Court granted the parties’ stipulated request to extend the scheduling

 9   deadlines set out in the initial Scheduling Order by six months due to the continuing national

10   pandemic. (See ECF Nos. 46, 59.) Since that time, the parties have continued to conduct

11   discovery. Defendant however has not been able to take Plaintiff’s deposition due to his being in

12   Arizona and in a high-risk group, thus requiring that he continue to shelter in place. Although

13   Defendant seeks to take Plaintiff’s deposition by videoconference, Plaintiff does not have access

14   to reliable internet or telephone access that will allow him to make a remote appearance from

15   home. Defense counsel has been searching for a reporting service that will accommodate an in-

16   person deposition near Plaintiff’s location, but has been unable to locate a service near Plaintiff’s

17   residence to minimize his traveling in light of his high-risk factors. Defense counsel is now

18   searching for a business center near Plaintiff from where he can appear remotely for his

19   deposition with remote appearances by the reporter and defense counsel. Also, Defendant may

20   need to conduct additional discovery, including third-party subpoenas, if new information is
21   disclosed at Plaintiff’s deposition. Plaintiff also seeks additional time to conduct fact discovery

22   that includes obtaining his relevant and most recent medical records. Further, Plaintiff seeks a

23   ninety-day extension because he may become unavailable for a period of several weeks.

24   Plaintiff’s provider has advised him that he needs to undergo a stent-related surgical procedure in

25   the near future, and Plaintiff wishes to avoid any conflicts with the deadlines here.

26   ///
27   ///

28
                                                         2
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
     Case 2:19-cv-01499-KJM-DMC Document 61 Filed 10/30/20 Page 3 of 4


 1         Based on the foregoing, the parties agree to and request that the Court extend the

 2   scheduling deadlines for an additional ninety days as follows: Complete non-expert discovery by

 3   February 2, 2021; disclose expert witnesses by March 1, 2021; complete expert discovery by May

 4   1, 2021; and file dispositive motions by June 28, 2021.

 5         IT IS SO STIPULATED.

 6
     Dated: October 29, 2020                                  Respectfully submitted,
 7
                                                              XAVIER BECERRA
 8                                                            Attorney General of California
                                                              PETER A. MESHOT
 9                                                            Supervising Deputy Attorney General
10
                                                              /s/ Diana Esquivel
11
                                                              DIANA ESQUIVEL
12                                                            Deputy Attorney General
                                                              Attorneys for Defendant Lotersztain
13

14
     Dated: October 29, 2020                                  /s/ Larry Gomes (as authorized 10/29/20)
15
                                                              LAWRENCE G. GOMES
16                                                            Plaintiff pro se
17
     LA2019501633
18   34513454.docx

19

20
21

22

23

24

25

26
27

28
                                                         3
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
     Case 2:19-cv-01499-KJM-DMC Document 61 Filed 10/30/20 Page 4 of 4


 1                                                   ORDER

 2         Good cause appearing, the parties’ stipulated request to extend the scheduling deadlines by

 3   ninety days is GRANTED. The scheduling deadlines are extended as follows:

 4                Complete non-expert discovery by February 2, 2021

 5                Disclose expert witnesses by March 1, 2021

 6                Complete expert discovery by May 1, 2021

 7                File dispositive motions by June 28, 2021

 8         In all other respects, the December 16, 2019 Scheduling Order (ECF No. 53) remains in full

 9   force and effect.

10         IT IS SO ORDERED.

11
           Dated: October 30, 2020
12                                                           ____________________________________
13                                                           DENNIS M. COTA
                                                             UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
